DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Shin et al. for a “door lock apparatus, electronic device, method for unlocking digital door lock apparatus by using electronic device” filed December 27, 2017 has been examined.  
This application claims foreign priority based on the application 10-2016-0179875 filed December 27, 2016 in Korea.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-15 are pending.

Specification
  The disclosure is objected to because of the following informalities: on page 10 paragraph [0045], “the MST module 150” line 25 should be “the MST module 145”. 

Claim Objections
 Claim 9 is objected to because of the following informalities:  the acronym “MST” is not defined by the claim.  An appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the acronym “MST” is not defined by the claim.  An appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 11, the phrase “repeatedly transmitting the same MST signal on the basis of a period (T); and repeatedly transmitting a first signal identical to the original MST signal” is confusing and unclear.  What are the different between “the same MST signal”, “the original MST signal” and the MST signal”?  Examiner believes that they all “the MST signal” that transmitting from the electronic device 100 to the door look apparatus 200.  
Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowie (US# 9,947,160).

Referring to claim 1, Bowie discloses a mobile computing device (104) (i.e. An electronic device) (column 2 lines 3 to 49; see Figures 1 to 4) comprising: 
a wireless communication interface (225) (column 10 lines 19 to 27; see Figure 2);
a display (215) (column 10 lines 5 to 11; see Figure 2);
a transmitter 404 (i.e.  a magnetic stripe transmission (MST) module) includes an electromagnet 414 (i.e. a coil) for generating a magnetic field. Transmitter 404 controls electromagnet 414 to generate a changing magnetic field for connecting with key card reading device 106 (i.e. a magnetic stripe transmission (MST) module including a coil to induce magnetic field generation) (column 11 lines 31 to 63; see Figure 4);
a processor (205 or 408) electrically connected with the wireless communication interface (225), the display (215), and the MST module (404) (column 9 lines 58 to 63; column 11 lines 44 to 50; see Figures 2 and 4); and
a memory (210) electrically connected to the processor 205) (column 9 lines 58 to 67; see Figure 2),
wherein the memory (210) stores instructions that, when executed, cause the processor (205) (column 9 lines 58 to 67; see Figure 2) to: 
a server (102) (i.e. an external device) transmits token data 412 (i.e. digital card key information) to mobile computing device 104. Token data 412 may be sent to mobile computing device 104 by means including, but not limited to email, text message, the Internet, a software application, or a removable storage device.  The token data 412 is received by the communication interface (225) to unlock a door (432) (i.e. a door lock apparatus) (i.e. the wireless communication interface) (i.e. receive digital card key information for unlocking a door lock apparatus from an external device through the wireless communication interface) (column 12 lines 34 to 38; see Figure 4), 
processor 408 is configured to receive token data 412 representative of access data for a key card. Token data 412 is stored in memory device 410. In the exemplary embodiment, token data 412 is a binary coded decimal (BCD) data file. In some embodiments, when the user wants to access door 432, processor 408 executes instructions stored on memory device 410 to convert token data 412 into a transmission signal (i.e. an MST signal) in response to the user selecting an "unlock door" option on mobile computing device 104 (i.e. an activation request). In other embodiments, token data 412 is already converted into the transmission signal prior to the user selecting the "unlock door" option. The transmission signal is representative of the access data convert the digital card key information into an MST signal, activate the MST module in response to an activation request) (column 11 lines 64 to column 12 line 11; see Figures 4),  
processor 408 then transmits the transmission signal to transmitter 404 to be sent to key card reading device 106. In some embodiments, transmitter 404 may convert, adjust, or otherwise manipulate the transmission signal before transmitting to reading device 106. For example, if the transmission signal is an audio signal, electromagnet 414 converts the audio signal into changing magnetic fields and outputs the changing magnetic fields (i.e. transmit the converted MST signal through magnetic field induction) (column 12 lines 17 to 24; see Figure 4), and 
a key card reading device 106 of the door (432) includes a receiver 420, a processor 422 for processing a second data file 424, and a transceiver 426. In at least some embodiments, receiver 420 is a magnetic reader head configured to detect magnetic data. Key card reading device processor 422 then receives and processes the transmission signal (i.e. the transmitted MST signal). Key card reading device processor 422 converts the transmission signal into second data file 424, which represents the token data. Key card reading device processor 422 then authenticates the transmission signal and the user of mobile computing device 104. More specifically, processor 422 is configured to compare second data file 424 to stored security data (not shown in FIG. 4) provided by server 102. If second data file 424 and the stored security data substantially match, the user is authenticated.  the processor 422 may further unlock door 432 coupled to reading device 106 using an activation mechanism 428 (i.e. unlock the door lock apparatus by waking up the door lock apparatus through the transmitted MST signal) (column 12 lines 50 to column 13 line 29; see Figure 4).

Referring to claim 5, Bowie discloses the electronic device of claim 1, the key card reading device processor 422 then receives and processes the transmission signal. Key card reading device processor 422 converts the transmission signal into second data file 424 (i.e. a security MST signal), which represents the token data. Key card reading device processor 422 then authenticates the transmission signal and the user of mobile computing device 104. More specifically, processor 422 is configured to compare second data file 424 to stored security data (not shown in FIG. 4) provided by server 102. If second data file 424 and the stored security data substantially match, the user is authenticated. Processor 422 generates an authentication message that is transmitted by transceiver 426 to mobile computing device 104 and/or server system 102.
(i.e. wherein the instructions are configured to cause the processor to additionally receive security data used for electrical triggering of the door lock apparatus from the external device, and transmit a security MST signal based on the security data so as to activate a wakeup circuit of the door lock apparatus) (column 12 lines 66 to column 13 line 11; see Figure 4).

Referring to claim 9, Bowie discloses a method for unlocking a digital door lock apparatus (432) using an electronic device (104), to the extent as claimed with respect to claim 1 above, and the method further including:
initially, a mobile computing device transmits a token request to the hospitality server. The token request may be sent during, for example, a reservation process, a check-in process, or transmitting a request for digital card key information for unlocking the door lock apparatus to an external device) (column 4 lines 52 to 56; see Figure 1); and 
a key card reading device 106 of the door (432) (i.e. the door lock apparatus) includes a receiver 420, a processor 422 for processing a second data file 424, and a transceiver 426. In at least some embodiments, receiver 420 is a magnetic reader head configured to detect magnetic data. Key card reading device processor 422 then receives and processes the transmission signal (i.e. the transmitted MST signal). Key card reading device processor 422 converts the transmission signal into second data file 424, which represents the token data. Key card reading device processor 422 then authenticates the transmission signal and the user of mobile computing device 104. More specifically, processor 422 is configured to compare second data file 424 to stored security data (not shown in FIG. 4) provided by server 102. If second data file 424 and the stored security data substantially match, the user is authenticated.  the processor 422 may further unlock door 432 coupled to reading device 106 using an activation mechanism 428 (i.e. wherein the MST signal is delivered to the door lock apparatus and wakes up the door lock apparatus) (column 12 lines 50 to column 13 line 29; see Figure 4).

Referring to claim 12, Bowie discloses the method of claim 9, the claim 12 same in that the claim 5 already addressed above therefore claim 12 is also rejected for the same reasons given with respect to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowie (US# 9,947,160) as applied to claims 1 and 9 and in view of Lee et al. (KR 10-2015-0131753A).

Referring to claim 2, Bowie discloses the electronic device of claim 1, however, Bowie did not explicitly disclose wherein the instructions are configured to cause the processor to receive access authorization information and digital card key information including data identical to magnetic card data of the door lock apparatus from the external device, and perform MST 
In the same field of endeavor of an access control communication system, Lee et al. teach that a door locking device 400 may store the same key data as the key data previously stored in the lock release service providing server 300 in advance, or may store the key data (i.e. digital card key information) that changes with time in advance. In this case, the door locking device 400 may have a time-dependent random number generating device, and may generate key data synchronized with time by generating a random number when a request occurs.  For example, in the former case, the door locking device 400 may receive key data + valid time data (i.e. access authorization information and digital card key information) from at least one user terminal 100. In the former case, assume that the password, that is, the key data of the door lock device 400 is 1111. At this time, the door locking device 400 checks whether the pre-stored key data, that is, key data received from the 1111 and the at least one user terminal 100 match, and if it matches, the current time and effective time data When the end time is earlier than the current time by comparing the end time, the operation of releasing the door locking device 400 may be performed (i.e. wherein the instructions are configured to cause the processor to receive access authorization information and digital card key information including data identical to magnetic card data of the door lock apparatus from the external device, and perform MST signal conversion based on the digital card key information, and wherein the access authorization information includes an access authorization time and identification information of the door lock apparatus) (page 3 paragraph 0019 and 0020) in order to avoid unlocking data coincides with previously stored key data.


Referring to claim 6, Bowie in view of Lee et al. disclose the electronic device of claim 1, Bowie discloses the mobile computing device 104 is configured to transmit a token request 504 (i.e. an approval request) to server system 102. Token request 504 may be transmitted during a reservation or check-in process. Token request 504 may include, for example, a reservation request (i.e. an access period), a check-in confirmation, or another type of request to indicate that the user is at the lodging establishment associated with server system 102 and door 502 and, in at least some embodiments, has reserved a room. In one embodiment, the user may send token request 504 via an app, web interface, and/or API associated with server system 102 (i.e. wherein the instructions are configured to cause the processor to output a first user interface for setting an access period on the display, transmit an approval request for the access period set by a user input to the external device) (column 13 lines 41 to 53; see Figure 5).  The server system 102 is configured to receive token request 504 and identify token data 412 (i.e. access authorization information) associated with the reserved room to provide to mobile computing device based on token request 504. More specifically, database server 108 retrieves token data 412 from database 110 or generates token data 412. In the example embodiment,  receive access authorization information according to user authentication and approval from the external device, and store the digital card key information based on the access authorization information) (column 13 lines 61 to column 14 line 5; see Figure 5).

Referring to claim 7, Bowie in view of Lee et al. disclose the electronic device of claim 6, Bowie discloses the token data 412 and security data 508 may be replaced on a recurring schedule by server system 102. For example, server system 102 may replace token data 412 and security data 508 every 24 hours (e.g., at the end of a check-out time frame) (i.e. wherein the instructions are configured to cause the processor to perform, upon receiving an update request for the access period, a re-approval procedure through communication with the external device, and update the digital card key information based on digital card key information received through the re-approval procedure) (column 13 line 61 to column 14 line 7; see Figure 5).

Referring to claim 8, Bowie in view of Lee et al. disclose the electronic device of claim 6, Bowie discloses the user may send token request 504 via an app, web interface, and/or API associated with server system 102. In some embodiments, token request 504 may be transmitted through a wallet app 506 installed on mobile computing device 104. Wallet app 506 is configured to store payment information for the user to facilitate card not present (CNP) wherein the instructions are configured to cause the processor to output a payment user interface for receiving payment information in response to an access request, and transmit a payment signal for paying a fee corresponding to the access request to the external device according to the payment information input by the user through the payment user interface) (column 13 lines 49 to 60; see Figure 5).

Referring to claims 10, 13 and 14, Bowie discloses the method of claim 9, the claims 10, 13 and 14 same in that the claims 2, 7 and 8 already addressed above therefore claims 10, 13 and 14 are also rejected for the same obvious reasons given with respect to claims 2, 7 and 8.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowie (US# 9,947,160) in view of Lee et al. (KR 10-2015-0131753A) as applied to claim 2 and further in view of Kim et al. (US# 10,846,695).

Referring to claim 3, Bowie in view of Lee et al. disclose the electronic device of claim 2, however, Bowie in view of Lee et al. did not explicitly disclose wherein the instructions are configured to cause the processor to repeatedly transmit the MST signal through the MST module on the basis of a period (T).
In the same field of endeavor of an access control system, Lee et al. teach that an electronic device 100 may simultaneously or sequentially send, for example, an NFC signal and wherein the instructions are configured to cause the processor to repeatedly transmit the MST signal through the MST module on the basis of a period (T)) (column 11 lines 4 to 18; see Figure 2) in order to reduce power consumed by electronic device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the MST module of the electronic device transmits the MST signal based on the specific time interval or the signal period to the processing device of Kim et al. in mobile computing device for transmitting token data to the key card reading device for unlock the door of Bowie in view of Lee et al. because having the MST module of the electronic device transmits the MST signal based on the specific time interval or the signal period to the processing device would extend the battery life of the electronic device.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowie (US# 9,947,160) as applied to claims 1 and 9, in view of Dowling (Pub. No. 2005/0107093).

Referring to claim 4, Bowie discloses the electronic device of claim 1, however, Bowie did not explicitly disclose wherein the instructions are configured to cause the processor to 
In the same field of endeavor of a communication control system, Dowling teach that it is possible to define an "off" mode as the restricted mode, in which case the WTRU would not turn itself back on in response to the reverse broadcast sequence of signals. It is also possible to define a restricted mode in which only enough functions to permit the WTRU to recognize the reverse sequence of signals is activated. This permits the WTRU to be apparently switched off and switched on when receiving the forward and reverse sequence of signals (i.e. wherein the instructions are configured to cause the processor to repeatedly transmit a first MST signal and a second MST signal being a reversed version of the first MST signal in an alternating way on the basis of a period (T) (page 2 paragraph 0017; 0023 and 0025; see Figure 5) in order to control the mode of operation of the mobile cellular phone in an enclosed space.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the mobile cellular phone recognize the reverse sequence of signals in order to control the mode of operation of the mobile cellular phone taught by Dowling in mobile computing device for transmitting token data to the key card reading device for unlock the door of Bowie because having the mobile cellular phone recognize the reverse sequence of signals in order to control the mode of operation of the mobile cellular phone would improve operation of the door control system using the mobile phone.
 
11, Bowie discloses the method of claim 9, the claim 11 same in that the claim 4 already addressed above therefore claim 11 is also rejected for the same obvious reasons given with respect to claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bowie (US# 9,947,160) in view of Buckingham et al. (US# 8,354,914).

Referring to claim 15, Bowie discloses a key card reading device (106) (i.e. a digital door lock apparatus) (column 7 lines 43 to 62; see Figures 1 to 5) comprising: 
a key card reading device 106 of the door (432) includes a receiver 420 (i.e. an MST receiver circuit configured to receive an MST signal);
 a processor 422 for processing a second data file 424 (i.e. a low-power processor electrically connected to the MST receiver circuit (420); and a transceiver 426. In at least some embodiments, receiver 420 is a magnetic reader head configured to detect magnetic data. Key card reading device processor 422 then receives and processes the transmission signal (i.e. the transmitted MST signal). Key card reading device processor 422 converts the transmission signal into second data file 424, which represents the token data. Key card reading device processor 422 then authenticates the transmission signal and the user of mobile computing device 104. More specifically, processor 422 is configured to compare second data file 424 to stored security data (not shown in FIG. 4) (i.e. a memory stored the security data) provided by server 102. If second data file 424 and the stored security data substantially match, the user is authenticated.  the processor 422 may further unlock door 432 coupled to reading device 106 using an activation mechanism 428 (i.e. wherein the memory stores instructions that cause the low-power processor to control: receiving an MST signal transmitted by an electronic device through the MST receiver circuit, activating the wakeup circuit in response to electrical triggering caused by reception of the MST signal, and determining whether the received MST signal is data for unlocking the door lock apparatus to unlock the door lock apparatus (column 12 lines 50 to column 13 line 29; see Figure 4).
However, Bowie did not explicitly disclose a trigger circuit configured to cause physical triggering by a magnetic card.
In the same field of endeavor of an access control communication system, Buckingham et al. teach that upon receipt of a wake-up signal 22 from the lock control assembly 14, the wake-up circuit 20 (i.e. a trigger circuit) sends an electrical charge to the secondary access control electronics 16 of the door lock unit 12 which awakens and is activated. The wake-up signal generator 36, the emitted wake-up signal 22, the wake-up circuit 20, and the resulting activation of the door lock unit 10 (i.e.  a trigger circuit configured to cause physical triggering by a magnetic card) (column 5 lines 27 to 32; see Figure 1) in order to control the operation of the door lock unit more power efficient.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize adding the wake-up circuit in the door lock unit to send an electrical charge to the secondary access control electronics of the door lock unit which awakens and is activated taught by Buckingham et al. in mobile computing device for transmitting token data to the key card reading device for unlock the door of Bowie because having the wake-up circuit in the door lock unit to send an electrical charge to the secondary access control electronics of the door lock unit which awakens and is activated would improve the operation of the door control system with more power consumption efficient.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684